EX. 99.1 NEWS FOR IMMEDIATE RELEASE January 29, 2008For Further Information Contact: Paul M. Limbert President and Chief Executive Officer or Robert H. Young Executive Vice President and Chief Financial Officer (304) 234-9000 NASDAQ Symbol: WSBC Website: www.wesbanco.com WesBanco Announces Earnings for the Year 2007 and the Fourth Quarter Wheeling, WV… Paul M. Limbert, President and Chief Executive Officer of WesBanco, Inc., (NASDAQ: WSBC) a Wheeling, West Virginia based multi-state bank holding company, today announced earnings for the fourth quarter and year ended December 31, 2007. For 2007, earnings per share were $2.09 versus last year’s $1.79, an increase of 16.8%, on net income of $44.7 million as compared to $39.0 million in 2006.Return on average assets increased to 1.09% in 2007 from 0.94% in 2006 and return on average equity increased to 10.63% from 9.35%.Net income for the fourth quarter of 2007 was $10.7 million, compared to $10.6 million for the fourth quarter of 2006, while earnings per share for the quarter were $0.47 per share compared to $0.49 per share for 2006.Fourth quarter earnings per share included the effect of the issuance of additional shares of stock for the purchase of Oak Hill Financial, Inc., which closed on November 30, 2007. WesBanco’s merger with Oak Hill creates a multi-state bank holding company with approximately $5.4 billion in total assets providing banking services in West Virginia, Ohio and Pennsylvania. The transaction expands WesBanco’s franchise along the Interstate 71 and Interstate 75 corridors from Dayton, Ohio to Cincinnati, Ohio and opens new markets in south and central Ohio. “The year resulted in a number of accomplishments for WesBanco”, said Mr. Limbert.“We achieved earnings growth for the year in the midst of a challenging environment for the banking industry from economic, interest rate and competitive factors.We continue to improve our fee income businesses, as total non-interest income grew, primarily from significant improvements in trust fees, service charges and our securities brokerage business.We completed the merger of Oak Hill Financial into WesBanco on November 30, 2007.” “In January, as a result of the planned rationalization of the Oak Hill franchise to best position WesBanco to fulfill its commitment to our customers, employees and communities, we announced the sale of eight acquired Oak Hill branches to three Ohio based community banks with the transaction to be completed in April 2008, subject to regulatory approval.Throughout 2008 we will continue to integrate the Oak Hill operations into WesBanco to further realize the benefits of the acquisition, with the back office and systems consolidation scheduled for late April.” WesBanco Announces Earnings for the Year 2007 and the Fourth Quarter Page 2 Highlights for the fourth quarter and year ended December 31, 2007 include the following: · Net interest income for 2007 declined 2.9%, due to a lower average balance sheet and increases in cost of funds exceeding earning asset yield increases.The net interest margin decreased five basis points to 3.44% for the year.Net interest income for the fourth quarter increased $1.5 million or 4.9% compared to the fourth quarter of 2006, primarily due to the acquisition of Oak Hill, which added $3.5 million in net interest income for December. The net interest margin declined to 3.40% in the fourth quarter of 2007 from 3.49% in the 2006 fourth quarter, but it increased from 3.38% in the third quarter of 2007, primarily due to higher earning net assets acquired from Oak Hill.The cost of funds throughout the year increased at a faster pace then earning assets yields primarily due to competitive market pressures on deposit rates and customer preferences for higher-rate, shorter-tem products. WesBanco has more recently increased short term borrowings and decreased longer term borrowings as interest rates declined, in order to enhance its liability sensitive position in a falling rate environment and improve its net interest margin.The margin has also somewhat benefited from higher average non-interest bearing deposit balances. · For the year-to-date, non-interest income increased $12.5 million, with contributions from trust fees of $1.2 million, service charges on deposits of $1.6 million, improved securities brokerage revenues of $1.1 million, higher mortgage banking income from sales to the secondary market of $0.6 million and $0.9 million in security sale gains in 2007.A deferred gain on the sale of a former branch facility of $1.0 million and the net proceeds from a bank-owned life insurance claim of $0.9 million were also recorded in 2007, while 2006 included an impairment loss of $8.0 million on the investment portfolio restructuring, net of a recognized $2.6 million in net gains on the sale of four branches.The increase in non-interest income for the fourth quarter of 26.6% was due to the inclusion of Oak Hill’s December non-interest income of $1.3 million, increases in trust fees and deposit activity fees, and improved securities brokerage revenues. · For 2007, the provision for credit losses was $8.5 million, with net charge-offs for the year at 0.28% versus 0.26% for 2006.Likewise, non-performing loans as a percent of total loans remained consistent at approximately 0.55% for both years. However, in the fourth quarter of 2007, the provision increased $2.3 million as compared to the fourth quarter of 2006 due to higher charge-offs in the 2007 quarter andgeneral economic conditions that adversely impacted overall credit quality. Although WesBanco does not have any material direct exposure to sub-prime loans, the problems associated with sub-prime lending are having an adverse impact on markets where WesBanco has exposure.The increase in charge-offs was due primarily to a $1.0 million charge-off related to a single non-performing commercial loan credit, for which a reserve had been established for the amount of the charge off, and additional charge-offs in the commercial real estate and consumer and residential loan categories.Net charge-offs to average loans increased to 0.41% for the quarter as compared to 0.17% for the fourth quarter of 2006.The allowance for loan losses as a percent of total loans decreased from 1.10% as of December 31, 2006 to 1.04% at December 31, 2007, due to the consolidation of Oak Hill and the application of current accounting guidance to Oak Hill’s preexisting reserve. Approximately $6.6 million of Oak Hill’s reserve was added to the combined reserve as of December 31, 2007 with an additional $3.0 million designated as an adjustment to the balance of Oak Hill’s impaired loans. Oak Hill contributed $7.3 million to non-performing loans at December 31, 2007. · Non-interest expense for 2007 over 2006 increased $4.8 million, with Oak Hill contributing approximately $3.3 million.The remaining increase of $1.5 million or 1.5% was primarily due to increases in salaries and benefits and professional fees, somewhat offset by reductions in marketing, communication costs and miscellaneous taxes.Fourth quarter non-interest expenses increased $3.6 million or 13.4% due primarily to the addition of $3.3 million of Oak Hill expenses, with other increases attributable to normal increases in personnel-related costs, partially offset by a decrease in miscellaneous taxes.Oak Hill merger-related expenses charged to operations were $0.6 million in the fourth quarter. WesBanco Announces Earnings for the Year 2007 and the Fourth Quarter Page 3 · For all of 2007, the provision for income taxes decreased $1.2 million due to a lower effective tax rate of 15.2% from 19.2% in 2006.The decrease in the effective tax rate was due primarily to a $1.6 million credit resulting from the second quarter 2007 correction of certain prior period deferred tax amounts.The effect of the lower effective tax rate for all of 2007 was partially offset by a $4.4 million increase in pre-tax income.The provision in the fourth quarter decreased $1.4 million compared to the prior year quarter primarily due to lower pre-tax income and a higher percentage of tax-exempt income. · Total loans at December 31, 2007 increased $788.4 million or 27.1% compared to December 31, 2006.Excluding loans acquired from Oak Hill of $912.4 million, loans decreased 4.3% compared to December 31, 2006 due to the Bank’s strategy of selling most new residential mortgages to the secondary market. · Total deposits increased 30.5%, however, excluding the acquired Oak Hill deposits, were relatively flat.As a result of the current interest rate environment and other bank and non-bank competition customers are favoring shorter-term, higher-yielding money market accounts, while new checking account campaigns have increased the number of demand deposit accounts. · The Oak Hill merger added $146.7 million to FHLB and other short-term borrowings at the end of 2007.However, these borrowings as a percent of total assets were 13.7% at the end of both 2007 and 2006.Short-term bank borrowings increased to fund the cash portion of the merger consideration. · As noted previously, the Oak Hill merger was consummated on November 30, 2007.As a result of the merger, total shareholders’ equity increased to $580.3 million, and goodwill and other identified intangible assets of approximately $134.1 million were recorded.The total equity to assets ratio was 10.52% at year end while tangible equity to tangible assets decreased to 5.96% as a result of the merger. · For the quarter ended December 31, 2007, WesBanco repurchased a total of 152,275 common shares at an average price of $22.66 per share.Year-to-date shares repurchased totaled 1,045,673 at $29.34 per share. WesBanco has 584,325 shares remaining for repurchase under its current authorized repurchase plan. WesBanco is a multi-state bank holding company with total assets of approximately $5.4 billion, operating through 116 locations and 152 ATMs in West Virginia, Ohio, and Pennsylvania.WesBanco’s banking subsidiaries are WesBanco Bank, Inc., headquartered in Wheeling, West Virginia, and Oak Hill Banks, headquartered in Jackson, Ohio. In addition, WesBanco operates an insurance company, WesBanco Insurance Services, Inc., and a full service broker/dealer, WesBanco Securities, Inc. WesBanco Announces Earnings for the Year 2007 and the Fourth Quarter Page 4 Forward-looking Statement This press release contains certain forward-looking statements, including certain plans, expectations, goals, and projections, and including statements about the benefits of the merger between WesBanco and Oak Hill, which are subject to numerous assumptions, risks, and uncertainties. Actual results could differ materially from those contained or implied by such statements for a variety of factors including: the businesses of WesBanco and Oak Hill may not be integrated successfully or such integration may take longer to accomplish than expected; the expected cost savings and any revenue synergies from the merger may not be fully realized within the expected timeframes; disruption from the merger may make it more difficult to maintain relationships with clients, associates, or suppliers; changes in economic conditions; movements in interest rates; competitive pressures on product pricing and services; success and timing of other business strategies; the nature, extent, and timing of governmental actions and reforms; and extended disruption of vital infrastructure; and other factors described in WesBanco's 2006 Annual Report on Form 10-K and documents subsequently filed by WesBanco with the Securities and Exchange Commission, including WesBanco’s Form 10-Q as of September 30, 2007. All forward-looking statements included in this news release are based on information available at the time of the release. WesBanco assumes no obligation to update any forward-looking statement. WESBANCO, INC. Consolidated Selected Financial Highlights Page 5 (unaudited, dollars in thousands, except per share amounts) For the Three Months Ended For the Year Ended December 31, December 31, Statement of income 2007 2006 % Change 2007 2006 % Change Interest income $63,928 $57,886 10.44% $236,393 $227,269 4.01% Interest expense 32,154 27,609 16.46% 117,080 104,436 12.11% Net interest income 31,774 30,277 4.94% 119,313 122,833 (2.87%) Provision for credit losses 3,832 1,568 144.39% 8,516 8,739 (2.55%) Net interest income after provision for credit losses 27,942 28,709 (2.67%) 110,797 114,094 (2.89%) Non-interest income Trust fees 4,048 3,733 8.44% 16,212 15,039 7.80% Service charges on deposits 5,348 4,301 24.34% 18,345 16,714 9.76% Net securities gains/(losses) 204 35 482.86% 943 (7,798) 112.09% Other income 4,242 2,861 48.27% 17,439 16,453 5.99% Total non-interest income 13,842 10,930 26.64% 52,939 40,408 31.01% Non-interest expense Salaries and employee benefits 15,577 13,423 16.05% 57,401 53,683 6.93% Net occupancy 2,098 1,937 8.31% 7,969 7,504 6.20% Equipment 1,998 1,937 3.15% 7,656 7,921 (3.35%) Amortization of intangible assets 704 617 14.10% 2,485 2,511 (1.04%) Marketing expense 1,115 1,290 (13.57%) 4,482 5,143 (12.85%) Merger and restructuring expenses 635 - 100.00 % 635 540 17.59 % Other operating expenses 7,906 7,271 8.73% 30,418 28,902 5.25% Total non-interest expense 30,033 26,475 13.44% 111,046 106,204 4.56% Income before provision for income taxes 11,751 13,164 (10.73%) 52,690 48,298 9.09% Provision for income taxes 1,087 2,528 (57.00%) 8,021 9,263 (13.41%) Net income $10,664 $10,636 0.26% $44,669 $39,035 14.43% Taxable equivalent net interest income $33,752 $32,330 4.40% $127,143 $131,485 (3.30%) Per common share data Net income per common share - basic $0.47 $0.49 (4.08%) $2.09 $1.79 16.76% Net income per common share - diluted $0.47 $0.49 (4.08%) $2.09 $1.79 16.76% Dividends declared $0.275 $0.265 3.77% $1.10 $1.06 3.77% Book value (period end) $21.86 $19.39 12.74% Tangible book value (period end) $11.44 $12.64 (9.53%) Average shares outstanding - basic 22,544,167 21,523,291 4.74% 21,343,302 21,762,567 (1.93%) Average shares outstanding - diluted 22,551,781 21,580,177 4.50% 21,375,377 21,816,573 (2.02%) Period end shares outstanding 26,547,073 21,496,793 23.49% Selected ratios Return on average assets 0.96% 1.03% (7.20%) 1.09% 0.94% 15.88% Return on average equity 9.09% 10.06% (9.65%) 10.63% 9.35% 13.69% Yield on earning assets (1) 6.63% 6.45% 2.79% 6.61% 6.27% 5.42% Cost of interest bearing liabilities 3.65% 3.37% 8.31% 3.60% 3.14% 14.65% Net interest spread (1) 2.98% 3.08% (3.25%) 3.01% 3.13% (3.83%) Net interest margin (1) 3.40% 3.49% (2.58%) 3.44% 3.49% (1.43%) Efficiency (1) 63.10% 61.20% 3.10% 61.66% 61.78% (0.19%) Average loans to average deposits 94.79% 97.17% (2.44%) 95.28% 97.78% (2.56%) Annualized net loan charge-offs/average loans 0.41% 0.17% 142.80% 0.28% 0.23% 21.30% Effective income tax rate 9.25% 19.20% (51.82%) 15.22% 19.18% (20.63%) (1) The yield on earning assets, net interest margin, net interest spread and efficiency ratios are presented on a fully taxable-equivalent (FTE) and annualized basis. The FTE basis adjusts for the tax benefit of income on certain tax-exempt loans and investments.WesBanco believes this measure to be the preferred industry measurement of net interest income and provides a relevant comparison between taxable and non-taxable amounts. WESBANCO, INC. Consolidated Selected Financial Highlights Page 6 (unaudited, dollars in thousands) % Change Balance sheet (period end) December 31, September 30, September 30, 2007 Assets 2007 2006 % Change 2007 to Dec. 31, 2007 Cash and due from banks $130,219 $96,605 34.80 % $73,666 76.77 % Fed Funds sold 276 - 100.00 - 100.00 Securities 937,084 736,707 27.20 734,285 27.62 Loans held for sale 63,655 3,170 1,908.04 4,849 1,212.74 Portfolio Loans: Commercial and commercial real estate 2,147,129 1,575,170 36.31 1,540,958 39.34 Residential real estate 979,578 896,533 9.26 814,047 20.33 Consumer and home equity 569,904 436,510 30.56 437,595 30.24 Total portfolio loans 3,696,611 2,908,213 27.11 2,792,600 32.37 Allowance for loan losses (38,543) (31,979) 20.53 (31,647) 21.79 Net portfolio loans 3,658,068 2,876,234 27.18 2,760,953 32.49 Premises and equipment, net 95,985 67,404 42.40 68,518 40.09 Goodwill 256,347 137,258 86.76 137,258 86.76 Core deposit intangible, net 20,383 7,889 158.37 6,108 233.71 Other assets 206,865 172,876 19.66 174,956 18.24 Total Assets $5,368,882 $4,098,143 31.01 % $3,960,593 35.56 % Liabilities and Shareholders' Equity Non-interest bearing demand deposits $519,287 $401,909 29.21 % $382,487 35.77 % Interest bearing demand deposits 416,470 356,088 16.96 355,940 17.01 Money market accounts 612,089 354,082 72.87 384,308 59.27 Savings deposits 440,358 441,226 (0.20) 403,411 9.16 Certificates of deposit 1,919,726 1,442,242 33.11 1,433,906 33.88 Total deposits 3,907,930 2,995,547 30.46 2,960,052 32.02 Federal Home Loan Bank borrowings 405,798 358,907 13.06 299,269 35.60 Short-term borrowings 329,515 202,561 62.67 160,770 104.96 Junior subordinated debt 111,024 87,638 26.68 87,638 26.68 Other liabilities 34,296 36,615 (6.33) 41,558 (17.47) Shareholders' equity 580,319 416,875 39.21 411,306 41.09 Total Liabilities and Shareholders' Equity $5,368,882 $4,098,143 31.01 % $3,960,593 35.56 % Average balance sheet and net interest margin analysis Three months ended December 31, For the year ended December 31, 2007 2006 2007 2006 Average Average Average Average Average Average Average Average Assets Balance Rate Balance Rate Balance Rate Balance Rate Due from banks - interest bearing $2,300 3.79% $1,779 3.12% $1,749 2.57% $2,130 2.25% Loans, net of unearned income 3,115,398 6.86% 2,916,263 6.65% 2,906,197 6.85% 2,919,480 6.51% Securities: Taxable 462,911 5.18% 385,244 4.82% 414,792 5.00% 434,959 4.42% Tax-exempt 337,413 6.65% 349,431 6.72% 334,332 6.68% 369,482 6.69% Total securities 800,324 5.80% 734,675 5.72% 749,124 5.75% 804,441 5.46% Federal funds sold 9,814 4.85% 13,837 5.38% 16,005 5.19% 5,296 5.14% Other earning assets (1) 22,103 5.94% 23,341 6.19% 21,766 5.69% 30,927 5.06% Total earning assets 3,949,939 6.63% 3,689,895 6.45% 3,694,841 6.61% 3,762,274 6.27% Other assets 476,134 399,396 405,956 398,947 Total Assets $4,426,073 $4,089,291 $4,100,797 $ 4,161,221 Liabilities and Shareholders' Equity Interest bearing demand deposits $382,749 1.34% $352,711 1.30% $357,616 1.31% $341,966 1.08% Money market accounts 467,236 2.85% 355,875 2.35% 395,017 2.75% 383,260 2.19% Savings deposits 414,918 1.24% 446,548 1.40% 423,485 1.32% 459,277 1.29% Certificates of deposit 1,597,720 4.67% 1,455,961 4.24% 1,481,014 4.60% 1,420,903 3.92% Total interest bearing deposits 2,862,623 3.43% 2,611,095 3.10% 2,657,132 3.36% 2,605,406 2.83% Federal Home Loan Bank borrowings 323,095 4.30% 365,222 3.85% 320,247 4.12% 461,712 3.71% Short-term borrowings 211,460 4.31% 184,231 4.91% 181,539 4.82% 173,481 4.58% Junior subordinated debt 95,519 6.62% 87,638 6.46% 89,623 6.53% 87,638 6.39% Total interest bearing liabilities 3,492,697 3.65% 3,248,186 3.37% 3,248,541 3.60% 3,328,237 3.14% Non-interest bearing demand deposits 423,863 390,078 393,040 380,460 Other liabilities 44,034 31,563 38,984 35,000 Shareholders' equity 465,479 419,464 420,232 417,524 Total Liabilities and Shareholders' Equity $4,426,073 $4,089,291 $4,100,797 $ 4,161,221 Taxable equivalent net interest spread 2.98% 3.08% 3.01% 3.13% Taxable equivalent net interest margin 3.40% 3.49% 3.44% 3.49% (1) Federal Reserve stock, Federal Home Loan Bank stock and equity securities that do not have readily determinable fair market values. WESBANCO, INC. Consolidated Selected Financial Highlights Page 7 (unaudited, dollars in thousands, except per share amounts) Quarter Ended Dec. 31, Sept. 30, June 30, March 31, Dec. 31, Statement of income 2007 2007 2007 2007 2006 Interest income $63,928 $57,460 $57,812 $57,193 $57,886 Interest expense 32,154 29,100 28,626 27,200 27,609 Net interest income 31,774 28,360 29,186 29,993 30,277 Provision for credit losses 3,832 1,448 1,776 1,460 1,568 Net interest income after provision for credit losses 27,942 26,912 27,410 28,533 28,709 Non-interest income Trust fees 4,048 3,941 3,885 4,338 3,733 Service charges on deposits 5,348 4,683 4,431 3,883 4,301 Net securities gains 204 22 39 678 35 Other income 4,242 3,763 5,097 4,337 2,861 Total non-interest income 13,842 12,409 13,452 13,236 10,930 Non-interest expense Salaries and employee benefits 15,577 14,131 13,815 13,878 13,423 Net occupancy 2,098 2,002 1,866 2,003 1,937 Equipment 1,998 1,872 1,884 1,902 1,937 Core deposit intangibles 704 589 596 596 617 Marketing expense 1,115 1,331 1,414 622 1,290 Merger and restructuring expenses 635 - Other operating expenses 7,906 7,731 7,397 7,384 7,271 Total non-interest expense 30,033 27,656 26,972 26,385 26,475 Income before provision for income taxes 11,751 11,665 13,890 15,384 13,164 Provision for income taxes 1,087 1,902 1,595 3,437 2,528 Net income $10,664 $9,763 $12,295 $11,947 $10,636 Taxable equivalent net interest income $ 33,752 $ 30,252 $31,133 $ 32,005 $ 32,330 Per common share data Net income per common share - basic $ 0.47 $0.47 $0.59 $0.56 $0.49 Net income per common share - diluted $ 0.47 $0.47 $0.59 $0.56 $0.49 Dividends declared $0.275 $ 0.275 $ 0.275 $ 0.275 $ 0.265 Book value (period end) $21.86 $19.94 $19.54 $19.40 $19.39 Tangible book value (period end) $11.44 $12.99 $12.60 $12.50 $12.64 Average shares outstanding - basic 22,544,167 20,711,866 20,838,798 21,271,328 21,523,291 Average shares outstanding - diluted 22,551,781 20,732,741 20,884,156 21,325,166 21,580,177 Period end shares outstanding 26,547,073 20,628,092 20,759,920 20,948,040 21,496,793 Full time equivalent employees 1,562 1,177 1,191 1,168 1,168 Selected ratios Return on average assets 0.96% 0.98% 1.23% 1.20% 1.03% Return on average equity 9.09% 9.51% 12.12% 11.77% 10.06% Yield on earning assets (1) 6.63% 6.61% 6.60% 6.59% 6.45% Cost of interest bearing liabilities 3.65% 3.69% 3.61% 3.46% 3.37% Net interest spread (1) 2.98% 2.92% 2.99% 3.14% 3.08% Net interest margin (1) 3.40% 3.38% 3.46% 3.56% 3.49% Efficiency (1) 63.10% 64.83% 60.50% 58.32% 61.20% Average loans to average deposits 94.79% 94.81% 94.88% 96.72% 97.17% Trust Assets, market value at period end $3,084,145 $3,129,179 $3,041,464 $2,972,044 $2,976,621 (1) The yield on earning assets, net interest margin, net interest spread and efficiency ratios are presented on a fully taxable-equivalent (FTE) and annualized basis. The FTE basis adjusts for the tax benefit of income on certain tax-exempt loans and investments.WesBanco believes this measure to be the preferred industry measurement of net interest income and provides a relevant comparison between taxable and non-taxable amounts. WESBANCO, INC. Consolidated Selected Financial Highlights Page 8 (unaudited, dollars in thousands) Quarter Ended Dec. 31, Sept. 30, June 30, March 31, Dec. 31, Asset quality data 2007 2007 2007 2007 2006 Non-performing assets: Non-accrual loans $19,857 $10,859 $9,651 $12,126 $16,154 Renegotiated loans - Total non-performing loans 19,857 10,859 9,651 12,126 16,154 Other real estate and repossessed assets 3,998 3,483 4,067 3,369 4,052 Total non-performing loans and assets $23,855 $14,342 $13,718 $15,495 $20,206 Loans past due 90 days or more $11,546 $7,544 $7,869 $6,194 $6,488 Non-performing assets/total assets 0.44 % 0.36 % 0.34 % 0.38 % 0.49 % Non-performing assets/total loans, other real estate and repossessed assets 0.64 % 0.51 % 0.48 % 0.54 % 0.69 % Non-performing loans/total loans 0.54 % 0.39 % 0.34 % 0.43 % 0.55 % Non-performing loans and loans past due 90 days or more/total loans 0.85 % 0.66 % 0.62 % 0.64 % 0.78 % Non-performing loans, loans past due 90 days and other real estate owned/total loans and other real estate owned 0.95 % 0.77 % 0.75 % 0.75 % 0.89 % Allowance for loan losses Allowance for loan losses $38,543 $31,647 $31,928 $31,757 $31,979 Provision for loan losses 3,807 1,500 1,500 1,460 1,568 Net loan charge-offs 3,316 1,781 1,329 1,682 1,258 Annualized net loan charge-offs /average loans 0.41 % 0.25 % 0.19 % 0.24 % 0.17 % Allowance for loan losses/total loans 1.04 % 1.13 % 1.13 % 1.12 % 1.10 % Allowance for loan losses/non-performing loans 1.94 x 2.91 x 3.31 x 2.62 x 1.98 x Allowance for loan losses/non-performing loans and past due 90 days or more 1.23 x 1.72 x 1.82 x 1.73 x 1.41 x Year Ended Dec 31, Dec. 31, 2007 2006 Provision for loan losses $8,267 $8,739 Net loan charge-offs 8,108 7,717 Net loan charge-offs /average loans 0.28 % 0.26 % Quarter Ended Dec. 31, Sept. 30, June 30, March 31, Dec. 31, 2007 2007 2007 2007 2006 Capital ratios Tier I leverage capital 8.27 % 9.38 % 9.21 % 9.14 % 9.27 % Tier I risk-based capital 10.50 % 12.10 % 11.98 % 12.20 % 12.35 % Total risk-based capital 11.49 % 13.18 % 13.07 % 13.30 % 13.44 % Shareholders' equity to assets 10.52 % 10.31 % 10.15 % 10.23 % 10.26 % Tangible equity to tangible assets (1) 5.96 % 7.02 % 6.81 % 6.77 % 6.87 % (1) Tangible equity is defined as shareholders' equity less goodwill and other intangible assets, and tangible assets are defined as total assets less goodwill and other intangible assets. The calculation is based on period end balances.
